Tilghman C. J.
delivered the opinion of the Court.
The arbitration law has introduced a new state of things which must have some operation upon this rule of court. It may happen that the time for making the affidavit may elapse while the cause is depending before the arbitrators. Such a state of things must certainly have some effect upon the rule. Ye shall however confine our opinion to the case before us, without establishing any general principle. Here has been a '^hearing before arbitrators, and an award in favor of the defendant. This is sufficient ground for dispensing with an affidavit of defence. An award, after hearing both parties, has more weight than the affidavit of either of them. The object of the rule, was to prevent delay in cases where there was no just cause of dispute. Ye are of opinion that the rule should be made absolute.
Pule absolute.
[Cited in 4 C. 519.]